Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 allowed.
Claims 1-14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 15-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the product-by-process restriction requirement as set forth in the Office action mailed on February 9, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
Referring to claim 1, Paulk (WO 2011/060022 A2) discloses a system for tissue repair (Figs. 1-13 and the entire specification), comprising: 
an anchor 10 (Figs. 1-6) comprising: 
a sleeve 13 (Fig. 1);
a tip structure (Fig. 11) engageable with the sleeve 13, the tip structure comprising a body defining an internal cavity 11c (para [0022]) and an aperture sized to accept a suture 11d’ (Fig. 5), the aperture connected to the internal cavity; and 
a suture capture member 12 (Figs. 1 and 13) advanceable through the internal cavity 11c to capture the suture in the aperture in a locked position; and 
an anchor driver 20 (Figs. 7-11) comprising: 
an outer shaft 24a (Fig. 8 and para [0024]), an outer drive hub 27 coupled to a proximal end of the outer shaft; an inner shaft 25 extending through the outer shaft 24a and engageable with the suture capture member 12 (para [0024]: “As shown in Figs. 8-11, the proximal portion 25a of the driver 25 is coupled to the first knob 23”; para [0026]: “knob 23 is rotated to move the insertion member 12 axially and engage and fixate the suture to the anchor 11”); and 
a handle assembly (Figs. 7-11) comprising: a handle grip 21, 22 and 23  (Fig. 7) for holding the anchor driver;
a center housing (the distal portion of knob 23, which is located inside the handle grip as shown in Fig. 8) disposed within the handle grip; 
Again referring to claim 1, the prior art of record alone or in combination fail to teach of a system for tissue repair that includes the combination of recited limitations in 
Referring to claim 15, it is allowed because it has same allowable subject matter as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771